Case 1:20-cr-00143-TSE Document 416 Filed 06/23/21 Page 1 of 3 PageID# 6718



                       IN THE UNITED STATES DISTRICT COURT
                                                                                 received
                                                                                   v ^
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division
                                                                          20Z!      23 P
                                                                                                    txi


UNITED STATES OF AMERICA,

                              Plaintiff,                Case No. l:20-cr-00143
                                                        The Honorable Judge Ellis
       V.

                                                        Trial: July 12, 2021
ZACKARY ELLIS SANDERS,

                              Defendant.



                                            PRAECIPE


       It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

below for appearance before said Court at Alexandria, Virginia in United States District Court at

10:00 o'clock a.m., on the 12'" day of July, 2021. then and there to testify on behalf of the

defendant:

                                  20 sets (40 blanks) Subpoenas

       This 23'"'^ day of June, 2021.

                                        Respectfully submitted,

                                        ZACKARY ELLIS SANDERS
                                        By Counsel


                                        Nina J. Giilv^erg, Esquire
                                        Counselfor Defendant
                                        Virginia Bar No. 19472
                                        DiMuroGinsberg, P.C.
                                        1101 King Street, Suite 610
                                        Alexandria, VA 22314
                                        Phone:(703)684-4333
                                        Fax:(703)548-3181
                                        iminsberg@dimuio.com
       Case 1:20-cr-00143-TSE Document 416 Filed 06/23/21 Page 2 of 3 PageID# 6719

AO 89 (Rev. 08/09) Siib|X)ona lo Tcslil'y a( a Hearing or Trial in a Criminal Cafe



                                         United States District Court
                                                                              for the

                                                             Eastern District of Virginia
                   United States of America
                                    V.

                ZACKARY ELLIS SANDERS                                                )   Case No. 1;20-cr-00143

                               Defenclaiil


                      SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To:




       YOU ARE COMMANDED to appear in the United States district court at tlie time, dale, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until tlie Judge or a court officer
allows you to leave.

Place of Appearance: y.S. District Court                                                 Courtroom No.: 900/Judge T.S. Ellis.
                                401 Courthouse Square
                                Alexandria, VA 22314
                                                                                         Date and Time: 07/12/2021 10:00 am
           You must also bring with you the following documents, electronically stored infomiation, or objects (blank ifnor
applicable)'.




          (SEAL)



Date:
                                                                                         CLERK OF COURT



                                                                                                   Signaluiv tJECIemaf^^piiiv Clerk



The name, address, e-mail, and telephone number of the attorney representing (name ofpany)                             Zackary Ellis Sarid^s
_ _ _                              _                   , who requests this subpoena, are:

 Nina J. Ginsberg, Esquire
 VSB No. 19472
 DIMuroGinsberg, P.C.
 1101 King Street, Suite 610
 Alexandria, VA 22314
 Phone: 703-684-4333
 Fax: 703-548-3181
 Email; nginsberg@dimuro.com
       Case 1:20-cr-00143-TSE Document 416 Filed 06/23/21 Page 3 of 3 PageID# 6720


AO 89 (Rev.08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case(Page 2)

Case No. 1:20-cr-00143


                                                              PROOF OF SERVICE


          This subpoena for(name ofindividual and tide, ifany)
was received by me on (date)

          □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                   on (date)                                    ; or


          □ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of
          $


My fees are $                                    for travel and $                              for services, for a total of $          q.OO


          I declare under penalty of peijury that this information is true.


Date:
                                                                                                  Sen'er's signature



                                                                                                Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc:
